10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ALBERT B. ZUNIGA,
Plaintiff, Case No. C19-824 RSL
v. ORDER

KING COUNTY, e¢ al.,

Defendants.

 

 

 

 

Having reviewed the Report and Recommendation of the Honorable Michelle L.
Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining
record, the Court finds and ORDERS:

(1) The Court ADOPTS the Report and Recommendation.

(2) Plaintiff's IFP application is DISMISSED with leave to amend within thirty (30)
days from the date of this Order.

The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.

yt Jel
Dated this leday of 2019.

MS Qa

ROBERT S. LASNIK
United States District Judge

ORDER - 1

 
